PER CURIAM.
On April 23, 2002, Janeek Wiggan filed this petition for a writ of mandamus seeking an order directing the district court to enter a final judgment order in his criminal case and appoint substitute counsel. The district court entered final judgment and appointed substitute counsel on April 26, 2002; Wiggan’s mandamus petition is therefore moot. Accordingly, although we grant the motion for leave to proceed in forma pauperis, we deny the petition for a writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.